Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “an upper end of an outer surface…groove”, applicant has not provided relationship between piston rings and grooves.
Claim 3, “the groove”, applicant should provide correct groove, such as first annular groove or second annular groove. This applies to claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Langenfeld et al (US. 20030024387A1) in view of Radke (US. 3124502) and further in view of Obertop (US. 1,179,333).
Langenfeld discloses a combined piston structure for a compressor (intended use), comprising a first piston ring (e.g. 24), an expandable ring (e.g. 28), a guide ring (e.g. 50) and a piston (e.g. figures), a side of the first piston ring having a slit (e.g. figures) defined as a first cut, a side of the expandable ring having a slit (figures show slit) defined as a third cut; the guide ring being annular and made of a self-lubricating material having a low friction coefficient (e.g. see description of 24 and 50) and an upper end of an outer surface of the piston being provided with an annular first groove, an annular second groove being disposed below the first groove (see figure 2). The guide ring having a slit (figure 6). The 1st piston ring and guide ring are made of a wear-resistant, corrosion-resistant, self-lubricating airtight material (e.g. see Langenfeld). The first groove has a width matching that of the expandable ring, and the second groove has a width matching that of the guide ring (figures 1-6).
Langenfeld discloses the invention as claimed above but fails to disclose a side of the guide ring having a V-shaped opening. Radke discloses rings that have different cuts such as slit, plurality of slits figure 7, V-shape slit in figures 5-6, tapered slit in figure 2 and 4 and straight slit in figure 3. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the slit of Langenfeld to be a V-shape as taught by Radke, to provide a ring with different slit shape is considered art equivalent (this evidence is provided by Radke). 
Langenfeld discloses the invention as claimed above but fails to disclose an upper end of an outer surface of the first piston ring being provided with an annular protruding portion and a st ring 13, 2nd ring 17 and slits in 1st and 2nd rings shown in figures 1-4) and an expandable ring (e.g. 11 with slit) having slit, the slits of the rings are staggered circumferentially. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the 1st piston ring of Langenfeld be replaced by multiple piston rings and slits to be staggered as taught by Obertop, to prevent leakage and reduce stress (e.g. see column 1 of Obertop).
Regarding claim 3: The teaching of Obertop applied to Langenfeld teaches the expandable ring is fitted in a position wherein the first groove is, the first piston ring and the second piston ring are sequentially fitted in the position, and the second piston ring is in close contact with the annular protruding portion of the first piston ring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675